Exhibit 10.2

JABIL CIRCUIT, INC.

CASH BONUS AWARD AGREEMENT

(Officer - Non EU)

This CASH BONUS AWARD AGREEMENT (the “Agreement”) is made as of
                     (the “Grant Date”) between JABIL CIRCUIT, INC., a Delaware
corporation (the “Company”), and                     (the “Grantee”).

Background Information

A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).

B. Section 9 of the Plan provides that the Administrator shall have the
discretion and right to grant Cash-Based Awards to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has
granted a Cash-Based Award to the Grantee as of the Grant Date pursuant to the
terms of the Plan and this Agreement.

C. The Compensation Committee of the Board (the “Committee”) has determined that
it is desirable for compensation delivered pursuant to such Cash-Based Award to
be eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, and the Compensation Committee
has determined that Section 11 of the Plan is applicable to such Cash-Based
Award.

D. Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement.

Agreement

1. Cash Bonus. Subject to the terms and conditions provided in this Agreement
and the Plan, Grantee shall be eligible to receive a cash payment in the amount
of US$         (the “Bonus”). The Bonus is subject to forfeiture in the event
the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director terminates in certain circumstances, as specified in Section 6 of this
Agreement. The Bonus shall be subject to any recoupment or “clawback” policy of
the Company. The extent to which the Grantee’s rights and interest in the Bonus
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Sections 2 and 3 of this Agreement.

2. Vesting.

(a) Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Bonus shall
be determined in accordance with this Section 2. The extent to which the
Grantee’s interest in the Bonus becomes vested and non-forfeitable shall be
based upon the satisfaction of the performance goal specified in this Section 2
(the “Performance Goal”), subject to Section 3. The Performance Goal shall be
based upon the Cumulative EPS (“Cumulative EPS”) of the Company’s adjusted core
earnings per



--------------------------------------------------------------------------------

share (as defined below) during the three-year period beginning
[                    ], and ending on [                    ] (the “Performance
Period”). The Cumulative EPS for the Performance Period shall be determined by
the sum of the adjusted core earnings per share for the Company’s fiscal years
ending [            ], [            ] and [                    ] and shall be
measured on [                    ] (the “Measurement Date”). For purposes of
this Agreement, “adjusted core earnings per share” means the Company’s net
income determined under U.S. generally accepted accounting principles (“GAAP”),
before amortization of intangibles, stock-based compensation expense and related
charges, and goodwill impairment charges, and net of tax and deferred tax
valuation allowance charges that result from the write-off of goodwill and
impairment charges, divided by the weighted average number of outstanding shares
determined in accordance with GAAP.

(b) The portion of the Grantee’s rights and interest in the Bonus, if any, that
becomes vested and non-forfeitable at the Measurement Date shall be determined
in accordance with the following schedule:

 

Cumulative EPS for Three Fiscal Years

Beginning [                     ] and

Ending [                    ]

  

Percentage of Bonus Vested

Equal to or less than US$[             ]

   [    ]%

US$[            ]

   [    ]%

(c) The Bonus shall become vested and non-forfeitable in accordance with this
Section 2, subject to the Committee determining and certifying in writing that
the corresponding Performance Goal and all other conditions for the vesting of
the Bonus have been satisfied; provided the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director has not terminated before the
Measurement Date. The Committee shall make this determination within sixty
(60) days after the Measurement Date (the “Determination Date”). This
determination shall be based on the actual level of the Performance Goal
achieved, and shall not be subject to an exercise of discretion to determine a
level of achievement of the Performance Goal other than that actually achieved,
provided that the Committee’s good faith determination shall be final, binding
and conclusive on all persons, including, but not limited to, the Company and
the Grantee. The Grantee shall not be entitled to any claim or recourse if any
action or inaction by the Company, or any other circumstance or event, including
any circumstance or event outside the control of the Grantee, adversely affects
the ability of the Grantee to satisfy the Performance Goal or in any way
prevents the satisfaction of the Performance Goal. Any portion of the Bonus that
does not become vested and non-forfeitable in accordance with this Section 2
shall be forfeited.

3. Change in Control. In the event of a Change in Control prior to the
Measurement Date, the Bonus:

(a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;

 

2



--------------------------------------------------------------------------------

(b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or

(c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Bonus (or portion thereof) has not previously become vested.

For purposes of this Agreement, the references to “fully vested” refer to
vesting of the Bonus that would vest upon achievement of the maximum level of
achievement of the Performance Goal under Section 2 at the Measurement Date.
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Bonus, and it shall not result in a delay of any vesting or
non-vesting of any Bonus that otherwise would occur at the Measurement Date
under the terms of the standard vesting provision contained in Section 2 of this
Agreement.

For purposes of this Section 3, the following definitions shall apply:

(d) “Cause” means:

(i) The Grantee’s conviction of a crime involving fraud or dishonesty; or

(ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;

provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).

(e) “Good Reason” means:

(i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;

(ii) Any material reduction in the Grantee’s compensation; or

(iii) Change in location of the Grantee’s assigned office of more than 35 miles
without prior consent of the Grantee.

 

3



--------------------------------------------------------------------------------

The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.

4. Timing and Manner of Payment.

(a) Timing of Payment. The portion of the Bonus that becomes vested and
non-forfeitable at the Measurement Date in accordance with Section 2 of this
Agreement (including the portion not forfeited by operation of Section 6(a) or
6(c)), if any, will be paid to the Grantee (or his estate in the event of death)
at a date that is as prompt as practicable after the Determination Date but in
no event later than two and one-half (2-1/2) months after the Measurement Date
(payment that is prompt but in no event later than two and one-half (2-1/2)
months after the applicable vesting date is referred to herein as “Prompt
Settlement”). Payment of the portion of the Bonus that becomes vested and
non-forfeitable in circumstances governed by Section 3 or Section 6(b) will be
as follows:

(i) The portion of a Bonus that does not constitute a deferral of compensation
under Code Section 409A will be paid as follows:

(A) The portion of the Bonus that becomes vested in accordance with Section 6(b)
(due to the Grantee’s death) will be paid within the period extending to not
later than two and one-half (2-1/2) months after the later of the end of the
calendar year or the end of the Company’s fiscal year in which death occurred;
and

(B) The portion of the Bonus that becomes vested in accordance with Section 3(a)
(on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be paid in a Prompt Settlement following the
applicable vesting date under Section 3(a) or 3(b).

(ii) The portion of a Bonus that constitutes a deferral of compensation under
Code Section 409A (“409A Bonus”) will be paid as follows:

(A) The portion of the 409A Bonus that becomes vested in accordance with
Section 6(b) (due to the Grantee’s death) will be paid on the 30th day after the
date of the Grantee’s death;

(B) The portion of the 409A Bonus that becomes vested in accordance with
Section 3(a) (on the Change in Control Anniversary), if in connection with the
Change in Control there occurred a change in the ownership of the Company, a
change in effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § 1.409A-3(i)(5) (a “409A Change in Control”), will be paid in a

 

4



--------------------------------------------------------------------------------

Prompt Settlement following the first anniversary of the 409A Change in Control,
and if there occurred no 409A Change in Control in connection with the Change in
Control, such portion of the 409A Bonus will be paid in a Prompt Settlement
following the earliest of the Measurement Date (at the Determination Date), one
year after a 409A Change in Control not related to the Change in Control or the
termination of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director, subject to Section 8(b) (including the six-month delay
rule); and

(C) The portion of the 409A Bonus that becomes vested in accordance with
Section 3(b) (during the year following a Change in Control) will be paid in a
Prompt Settlement following termination of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director, subject to Section 8(b)
(including the six-month delay rule).

5. Restrictions on Transfer. The Grantee shall not have the right to make or
permit to occur any transfer, assignment, pledge, hypothecation or encumbrance
of all or any portion of the Bonus prior to actual payment thereof, whether
outright or as security, with or without consideration, voluntary or
involuntary, and the Bonus shall not be subject to execution, attachment, lien,
or similar process prior to actual payment thereof. Any purported transfer or
other transaction not permitted under this Section 5 shall be deemed null and
void.

6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Bonus if his
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates for any reason before the Bonus, or any portion thereof, becomes
vested in accordance with Section 2 or Section 3 of this Agreement.

(a) Retirement. In the event of the Grantee’s Retirement in accordance with the
terms and conditions set forth in this Section 6(a), the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director shall be treated as
not having terminated for a number of years determined in accordance with this
Section 6(a) for purposes of application of the vesting provisions of this
Agreement. For purposes of this Section 6(a), “Retirement” means termination of
the Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director after the earliest of:

(i) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty (50) and completed fifteen
(15) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director;

(ii) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty-eight (58) and completed ten
(10) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director; or

(iii) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age sixty-two (62) and completed five
(5) Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director.

 

5



--------------------------------------------------------------------------------

For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of Continuous Status as an Employee or
Consultant or Non-Employee Director for a Grantee whose service with the Company
or a Subsidiary terminates and who subsequently returns to service with the
Company or a Subsidiary shall include all time periods of the Grantee’s service
for the Company or a Subsidiary for purposes of this Section 6(a). This
Section 6(a) will only apply to a Retirement if the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director does not terminate due to
Cause as defined in this Agreement. In addition, this Section 6(a) will only
apply to a Retirement if the Grantee executes the agreement, if any, required
under Section 6(d). For a Grantee who became an Employee or Consultant or
Non-Employee Director of the Company or a Subsidiary following the acquisition
of his or her employer by the Company or a Subsidiary, service with the acquired
employer shall not count toward the number of years of the Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director for purposes of
this Section 6(a), and Continuous Status as an Employee or Consultant or
Non-Employee Director shall be measured from the commencement of the Grantee ’s
service for the Company or a Subsidiary following such acquisition. For purposes
of this Section 6(a), the number of years of the Grantee’s Continuous Status as
an Employee or Consultant or Non-Employee Director shall also include service
with Jabil Circuit Co., a Michigan corporation and predecessor to the Company,
and any Predecessor Subsidiary. For purposes of this Section 6(a), “Predecessor
Subsidiary” means a company of which not less than fifty percent (50%) of the
voting shares were held by Jabil Circuit Co. or a Predecessor Subsidiary. For
purposes of this Section 6(a), for a Grantee who subsequent to the Grant Date
performs service for the Company or a Subsidiary in a role as an employee of the
Company or a Subsidiary that no longer includes being a state law officer of the
Company or a substantially equivalent position of a Subsidiary (“Subsequent
Non-Officer Service”), the time period of such Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director shall not include the time
period of any such Subsequent Non-Officer Service, but shall include any time
period during which such Grantee subsequently resumes service for the Company or
a Subsidiary in a role as an employee of the Company or a Subsidiary that
includes being a state law officer of the Company or a substantially equivalent
position of a Subsidiary.

If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
Company’s fiscal year-end next preceding the effective date of the Retirement:

 

Age

   Full Years of Continuous Status as an Employee or Consultant or Non-Employee
Director      5 Years    10 Years    15 Years    20 or More Years

50 – 54

   None    None    1 year    2 years

55 – 57

   None    None    2 years    Full vesting period

58 – 61

   None    2 years    3 years    Full vesting period

62 or Older

   Full vesting period    Full vesting period    Full vesting period   
Full vesting period

 

6



--------------------------------------------------------------------------------

Accordingly, upon such Retirement, the Grantee’s Bonus will not be forfeited if
the Measurement Date would have been reached had the Grantee remained in
Continuous Status as an Employee or Consultant or Non-Employee Director for the
additional period specified in the table above. Vesting of the Grantee’s Bonus
will remain subject to Section 2, and payment of the portion of the Grantee’s
Bonus that becomes vested and non-forfeitable will remain subject to Section 4.
If Grantee’s Bonus could not potentially become vested in whole or in part under
Section 2 assuming the Grantee’s Continuous Status as an Employee or Consultant
or Non-Employee Director as set forth in the above table, it will be forfeited
upon Retirement. The death of the Grantee following Retirement or a Change in
Control following Retirement shall not affect the application of this
Section 6(a), although such events will trigger a payment of the Grantee’s Bonus
not forfeited by operation of this Section 6(a) in accordance with Section 4.

(b) Death. In the event that the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director terminates due to death at a time that the
Grantee’s Bonus has not yet vested in whole or in part, a pro rata portion of
the Grantee’s Bonus shall vest as follows: First, for purposes of Section 2, the
Company shall determine the actual level of the Performance Goal achieved (such
determination may be by means of a good faith estimate) as of the Company’s
fiscal quarter-end coincident with or next preceding the Grantee’s death (or, if
the Grantee’s death occurs in the first fiscal quarter of the Performance
Period, then the Company’s fiscal quarter-end coincident with or next following
the Grantee’s death) and calculating, on a preliminary basis, the resulting
portion of the Bonus that would have become vested (based on such calculation)
as of the Measurement Date. Second, a pro rata portion of that portion of the
Bonus will be calculated by multiplying that portion by a fraction, the
numerator of which is the number of months from [                    ] through
the date of death (rounding any partial month to the next whole month) and the
denominator of which is 36. Any portion of the Bonus that was unvested at the
date of death and that exceeds the pro rata portion of the Bonus that becomes
vested under this Section 6(b) shall be forfeited.

(c) Disability. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to Disability at a time
that the Grantee’s Bonus has not yet vested in whole or in part, a pro rata
portion of the Grantee’s Bonus shall be eligible for future vesting based on the
actual level of achievement in the Performance Period, provided, however, that
non-forfeiture of such portion of the Bonus will only apply if the

 

7



--------------------------------------------------------------------------------

Grantee executes the agreement, if any, required under Section 6(d). The pro
rata portion shall be calculated, at the Measurement Date, by multiplying the
Bonus by a fraction, the numerator of which is the number of months from
[                    ] through the date of termination (rounding any partial
month to the next whole month) and the denominator of which is 36. Vesting of
such portion of the Bonus will remain subject to Section 2, and payment of such
portion of the Bonus will remain subject to Section 4. The death of the Grantee
following a termination governed by this Section 6(c), or a Change in Control
following such termination, shall not increase or decrease the portion of the
Bonus forfeited or not forfeited under this Section 6(c), although such events
will trigger a payment of the portion of the Bonus not forfeited by operation of
this Section 6(c) in accordance with Section 4. Any portion of the Bonus that at
any time after the date of a termination governed by this Section 6(c) exceeds
the pro rata portion of the Bonus potentially subject to future vesting under
this Section 6(c) shall be forfeited.

(d) Execution of Separation Agreement and Release. Unless otherwise determined
by the Administrator, as a condition to the non-forfeiture of the Bonus upon
Retirement under Section 6(a) or upon a termination due to Disability under
Section 6(c), the Grantee shall be required to execute a separation agreement
and release, in a form prescribed by the Administrator, setting forth covenants
relating to noncompetition, nonsolicitation, nondisparagement, confidentiality
and similar covenants for the protection of the Company’s business, and
releasing the Company from liability in connection with the Grantee’s
termination. Such agreement shall provide for the forfeiture and/or clawback of
the Bonus subject to Section 6(a) or 6(c) in the event of the Grantee’s failure
to comply with the terms of such agreement. The Administrator will provide the
form of such agreement to the Grantee at the date of termination, and the
Grantee must execute and return such form within the period specified by law or,
if no such period is specified, within 21 days after receipt of the form of
agreement, and not revoke such agreement within any permitted revocation period
(the end of these periods being the “Agreement Effectiveness Deadline”). If any
portion of the Bonus subject to Section 6(a) or 6(c) would be required to be
paid before the Agreement Effectiveness Deadline, the payment shall not be
delayed pending the receipt and effectiveness of the agreement, but any such
portion of the Bonus paid before such receipt and effectiveness shall be subject
to a “clawback” (repaying to the Company the cash paid) in the event that the
agreement is not received and effective and not revoked by the Agreement
Effectiveness Deadline.

7. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Grantee’s responsibility
and may exceed the amount actually withheld by the Company or any of its
affiliates. The Company and/or its Subsidiaries (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Bonus; including, but not limited to, the grant, vesting or
payment of the Bonus; and (ii) do not commit to and are under no obligation to
structure the terms of any award to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Grantee becomes subject to tax in more than one jurisdiction between the Grant
Date and the date of any relevant taxable event, the Company and/or its
Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

8



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Grantee is deemed to authorize the Company and/or its Subsidiaries, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from the Grantee’s Bonus, wages or other
cash compensation paid to the Grantee by the Company and/or its Subsidiaries.

8. Code Section 409A.

(a) General. Payments made pursuant to this Agreement are intended to be exempt
from Section 409A of the Code or to otherwise comply with Section 409A of the
Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 8 will apply in order that the
Bonus will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that the Bonus is exempt from or
otherwise complies, and in operation complies, with Code Section 409A
(including, without limitation, the avoidance of penalties thereunder). Other
provisions of the Plan and this Agreement notwithstanding, the Company makes no
representations that the Bonus will be exempt from or avoid any penalties that
may apply under Code Section 409A, makes no undertaking to preclude Code
Section 409A from applying to the Bonus, and will not indemnify or provide a
gross up payment to a Grantee (or his beneficiary) for any taxes, interest or
penalties imposed under Code Section 409A.

(b) Restrictions on 409A Bonus. In the case of any 409A Bonus, the following
restrictions will apply:

(i) Separation from Service. Any payment of the 409A Bonus that is triggered by
a termination of Continuous Status as an Employee or Consultant or Non-Employee
Director (or other termination of employment) hereunder will occur only if the
Grantee has had a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h), with such separation from service treated as the
termination for purposes of determining the timing of any payment based on such
termination.

(ii) Six-Month Delay Rule. The “six-month delay rule” will apply to the 409A
Bonus if these four conditions are met:

(A) the Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h)) for a reason other than death;

(B) a payment is triggered by such separation from service; and

(C) the Grantee is a “specified employee” under Code Section 409A.

If it applies, the six-month delay rule will delay payment of the 409A Bonus
triggered by separation from service where the payment otherwise would occur
within six months after the separation from service, subject to the following:

(D) any delayed payment shall be made on the date six months and one day after
separation from service;

 

9



--------------------------------------------------------------------------------

(E) during the six-month delay period, accelerated payment will be permitted in
the event of the Grantee’s death and for no other reason (including no
acceleration upon a Change in Control) except to the extent permitted under Code
Section 409A; and

(F) any payment that is not triggered by a separation from service, or is
triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

(c) Other Compliance Provisions. The following provisions apply to the Grantee’s
Bonus:

(i) Payment of a 409A Bonus may not be accelerated by the Company except to the
extent permitted under Code Section 409A. The Company may, however, accelerate
vesting (i.e., may waive the risk of forfeiture tied to termination of the
Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director) of a 409A Bonus, without changing the payment terms of such 409A
Bonus.

(ii) It is understood that Good Reason for purposes of this Agreement is limited
to circumstances that qualify under Treasury Regulation § 1.409A-1(n)(2).

(iii) Any election to defer payment of the Bonus must comply with the election
timing rules under Code Section 409A.

(iv) Any restriction imposed on a 409A Bonus hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Bonus that is not a 409A Bonus except to the extent necessary to
preserve the status of such Bonus as not being a “deferral of compensation”
under Code Section 409A.

(v) If any mandatory term required for a 409A Bonus or other Bonus to avoid tax
penalties under Code Section 409A is not otherwise explicitly provided under
this document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein.

(vi) In the case of any payment of the Bonus during a specified period following
the Determination Date or other date triggering a right to payment, the Grantee
shall have no influence on any determination as to the tax year in which the
payment will be made.

(vii) In the case of any Bonus that is not a 409A Bonus, if the circumstances
arise constituting a Disability but termination of the Grantee’s

 

10



--------------------------------------------------------------------------------

Continuous Status as an Employee or Consultant or Non-Employee Director has not
in fact resulted immediately without an election by the Grantee, then only the
Company or a Subsidiary may elect to terminate the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director due to such Disability.

(viii) If the Company has a right of setoff that could apply to a 409A Bonus,
such right may only be exercised at the time the 409A Bonus would have been
paid, and may be exercised only as a setoff against an obligation that arose not
more than 30 days before and within the same year as the payment date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

9. No Effect on Employment or Rights under Plan. Nothing in the Plan or this
Agreement shall confer upon the Grantee the right to continue in the employment
of the Company or any Subsidiary or affect any right which the Company or any
Subsidiary may have to terminate the employment of the Grantee regardless of the
effect of such termination of employment on the rights of the Grantee under the
Plan or this Agreement. If the Grantee’s employment is terminated for any reason
whatsoever (and whether lawful or otherwise), he will not be entitled to claim
any compensation for or in respect of any consequent diminution or extinction of
his rights or benefits (actual or prospective) under this Agreement or any Award
or otherwise in connection with the Plan. The rights and obligations of the
Grantee under the terms of his employment with the Company or any Subsidiary
will not be affected by his participation in the Plan or this Agreement, and
neither the Plan nor this Agreement form part of any contract of employment
between the Grantee and the Company or any Subsidiary. The granting of Awards
under the Plan is entirely at the discretion of the Administrator, and the
Grantee shall not in any circumstances have any right to be granted an Award.

10. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida.

11. Successors; Severability; Entire Agreement; Headings. This Agreement shall
inure to the benefit of, and be binding upon, the Company and the Grantee and
their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan and any
rules adopted by the Company or the Administrator and applicable to this
Agreement, which are incorporated herein by reference, this Agreement expresses
the entire understanding and agreement of the parties hereto with respect to
such terms, restrictions and limitations. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Agreement.

12. Miscellaneous.

(a) Data Privacy. The Company and its subsidiaries hold, for the purpose of
managing and administering the Plan, certain personal information about the
Grantee, including the Grantee’s name, home address and telephone number, date
of birth, social security number or

 

11



--------------------------------------------------------------------------------

other Grantee identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, and details of any awards
granted, canceled, purchased, vested, unvested or outstanding in the Grantee’s
favor under the Plan (“Data”). The Company and/or its subsidiaries will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan and the
Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, in countries that may have different
data privacy laws and protections than the Grantee’s country, such as the United
States. The Grantee is deemed to authorize the Company and/or any of its
subsidiaries to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan. The
Grantee may, at any time, review Data, require any necessary amendments to it or
withdraw the deemed consent herein in writing by contacting the Administrator;
however, withdrawing consent may affect the Grantee’s ability to participate in
the Plan.

(b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Bonus is an extraordinary item of compensation.
Unless otherwise expressly provided in a separate agreement between the Grantee
and the Company or a Subsidiary, the Bonus is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

(c) Electronic Delivery. THE GRANTEE IS DEEMED TO CONSENT TO ELECTRONIC DELIVERY
OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO THE PLAN
(COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON
ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY
THE COMPANY IN ITS SOLE DISCRETION. SUCH PROCEDURES AND DELIVERY MAY BE EFFECTED
BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY TO PROVIDE ADMINISTRATIVE
SERVICES RELATED TO THE PLAN. THE COMPANY WILL SEND TO THE GRANTEE AN E-MAIL
ANNOUNCEMENT WHEN THE PLAN DOCUMENTS ARE AVAILABLE ELECTRONICALLY FOR THE
GRANTEE’S REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE
THE PLAN DOCUMENTS CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE
COMPANY, THE GRANTEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. THE GRANTEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADMINISTRATOR. THE GRANTEE’S DEEMED CONSENT TO
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE
UNTIL THE EARLIER OF (i) THE TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE
PLAN AND (ii) THE WITHDRAWAL OF THE GRANTEE’S

 

12



--------------------------------------------------------------------------------

CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES
AND AGREES THAT THE GRANTEE HAS THE RIGHT AT ANY TIME TO WITHDRAW HIS CONSENT TO
ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF
WITHDRAWAL TO THE ADMINISTRATOR. IF THE GRANTEE WITHDRAWS HIS CONSENT TO
ELECTRONIC DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN
DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE.

(d) Unfunded Plan. Any rights of the Grantee relating to the Grantee’s Bonus
shall constitute bookkeeping entries on the books of the Company and shall not
create in the Grantee any right to, or claim against, any specific assets of the
Company or any Subsidiary, nor result in the creation of any trust or escrow
account for the Grantee. With respect to the Grantee’s entitlement to any
payment hereunder, the Grantee shall be a general creditor of the Company.

(e) Governing Documents. The Bonus is granted under and governed by the terms
and conditions of the Plan and this Agreement. All decisions or interpretations
of the Administrator upon any questions relating to the Plan and this Agreement
shall be binding, conclusive and final.

13. Country Appendix. Notwithstanding any provision of this Agreement to the
contrary, this Bonus shall be subject to the applicable terms and provisions as
set forth in the Country Appendix attached hereto and incorporated herein, if
any, for the Grantee’s country of residence (and country of employment or
engagement as a Consultant, if different).

 

13